Appeal from an order of the Special Term of the Supreme Court made on May 22, 1939, entered in the Essex county clerk’s office denying an application by appellant to direct the county treasurer of Essex county to pay over to him, certain moneys claimed to be in the hands of the county treasurer. The father of appellant was killed in an industrial accident on March 29, 1923, and on January 28, 1925, an award of death benefits was made and noticed by the State Industrial Board under the Workmen’s Compensation Law, which directed the employer to pay compensation to the infant claimant, who is here the appellant, of two dollars and thirty-one cents per week, the same to be paid to the county treasurer of Essex county. At about the same time the Children’s Court of Essex county adjudged the appellant to be a neglected child and ordered him committed to St. Joseph’s Infant Home of Troy. It also ordered that the employer pay the compensation then due and to thereafter grow due for the account of the appellant to the Essex county treasurer to apply towards the support and maintenance of the infant. During the following years, the county, through its superintendent of the poor or commissioner of public welfare, paid out for the support of the appellant a total of $1,485.30. During the same period there was paid into the county treasury a *842total of $1,337.47 on account of the award of death benefits under the Workmen’s Compensation Law. Appellant now asks that the county treasurer be directed to pay him this sum of $1,337.47 with interest. Order unanimously affirmed. Present —■ Hill, P. J., Crapser, Bliss, Schenck and Poster, JJ.